DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicant’s argument and amendments filed on 3/7/2022 have been amended.
2. Claim 5 has been cancelled and its amendment regarding the first and second ligand being the same has been incorporated into claim 1. The second amendment regarding opposing responsiveness to the ligand is a new claim limitation.
3. Applicant’s arguments are spread out over their response to the 102 and 103 rejections, however Applicant’s response to the 103 is particularly relevant to the maintained and amended 102 rejection, thus the Examiner has combined Applicants arguments from the 102 and 103 rejections and addressed them together in response to the amended 102 below except for the individual teachings of Broach, Horner and Dasaye which are addressed in their individual 103 rejections.
4. In view of Applicant’s amendments to claim 1, the 102 and 103 rejection has been amended to rely upon the teachings of Greber et al. (cited by Auslander), as evidence that Auslander et al. teaches a first and second receptor molecule having opposing responsiveness to the same ligand.
5. Claims 1-4, 6-9 and 11 are examined in the instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6 and 11 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Auslander et al. (2013, Trends in Biotechnology, Vol. 31(3), pgs. 155-168) and further evidenced by the teachings of Greber et al. (2010, Nucleic Acids Res., Vol. 38(18), pgs. 1-13) for reasons of record in the Non-Final Office action mailed on 10/5/2021 (and repeated as amended below).
	Regarding claim 1, Auslander et al. teach an expression system comprising a first receptor molecule for a first ligand, and a second receptor molecule for a second ligand, wherein binding of the first ligand to said first receptor molecule controls expression of one or more first expression cassettes via activation of an intracellular signaling cascade; and wherein binding of the second ligand to said second receptor molecule controls expression of one or more second expression cassettes (see Abstract, Fig. 1, reproduced below, Figs. 2 and 3, pg. 156 col. 2 bridge pg. 159 and pg. 161 col. 2 last 3 lines bridge col. 2).
	Additionally, Auslander teaches that the first and second ligands can be the same (see Figs. 1-3).

    PNG
    media_image1.png
    402
    1043
    media_image1.png
    Greyscale

Regarding the limitation that the first and second receptor molecules have opposing responsiveness to the same ligand, Auslander teaches in Table 2 (reproduced in part below) a synthetic circuit using Band-pass to regulate transcription and using SEAP as a reporter. 

    PNG
    media_image2.png
    40
    996
    media_image2.png
    Greyscale

	This teaching of Band-pass is taught by Greber et al. who teaches an engineered gene expression circuit using a band-pass network (see Abstract). Specifically, Greber teaches that their band-pass network is using OFF and ON (i.e. opposing responsiveness to the same ligand) gene expression in response to tetracycline to measure SEAP expression (pg. 8 col. 1 parag. 2).
	Further it should be emphasized that OFF and ON gene switches are taught in Table 1 of Auslander and thus Auslander teaches a limitation of an expression system wherein the first and second receptor molecules have opposing responsiveness to the same ligand.
Regarding claim 2, Auslander teaches that the first receptor molecule is expressed on the cell surface and the second receptor molecule is intracellularly expressed (see Box 1 and pg. 159 col. 2 parag. 1).
Regarding claim 3, Auslander teaches that the second receptor molecule is a transcription factor (pg. 156 col. 1 bridge pg. 159).
Regarding claim 4, Auslander teaches that one or more first expression cassettes encode said second receptor molecule and binding of the first ligand to the first receptor molecule thereby activates expression of the second receptor molecule; and wherein binding of the second ligand to the second receptor molecule represses expression of said one or more second expression cassettes (pg. 155 col. 2 parag. 3 bridge pg. 159 and Fig. 3).
Regarding claim 6, Auslander teaches that the ligand can be vanillic acid (see Table 1 on pg. 157).
Regarding claim 11, Auslander teaches a host cell comprising said expression system (see Abstract and Box 1).
Thus the teachings of Auslander clearly anticipate claims 1-4, 6 and 11.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that claim 1 recites that the first and said second ligand is the same and that the first and second receptor molecules have opposing responsiveness to said ligand. Auslander does not disclose first and second receptor molecules having opposing responsiveness to the same ligand.
Applicants continue that to the use of the same ligand and receptors with opposing responsiveness to said ligand, the expression system of the present invention provides for a positive band-pass filter expression of a single gene profile (OFF-ON-OFF) and a programmable differentiation control network which allows for expression switches of up to three genes like the transcription factor genes Ngn3, Pdx1 and MafA.
Furthermore, as can be seen from Example 2 of the as-filed application, the differentiation control network works extremely well, allowing that the three expression protocols (OFF-ON-OFF), (ON-OFF-ON) and (OFF-ON) are simultaneously executed. The differentiation-control network provided by the present invention is able to drive hiPSC-derived human pancreatic progenitors specifically into glucose- sensitive insulin-secreting pancreatic beta-like cells as can be seen from Example 3.
Nothing in Auslander provides a reason for a person skilled in the art to use a first and a second receptor molecule having opposing responsiveness to the same ligand in order to achieve an expression system that allows for simultaneously execution of different expression protocols.
Applicants conclude that in light of the foregoing, and the extremely advantageous effects provided by the present invention, i.e., a differentiation control network allowing for simultaneous execution of three expression protocols (OFF-ON-OFF), (ON-OFF-ON) and (OFF-ON), inventiveness should be acknowledged.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. Specifically, the teachings of Auslander, as set forth above in the amended 102 rejection, anticipate amended claim 1. 
Regarding the amendment to claim 1 regarding the opposing responsiveness of the first and second receptor molecules, the specification teaches on pg. 18 lines 10-13:
“Overall, the differentiation control network provides vanillic acid-programmable, transient, mutually exclusive expression switches for Ngn3 (OFF-ON-OFP) and Pdx1 (ON-OFF-ON) as well as the concomitant induction of MafA (OFF-ON) expression, which can be followed in real time.”
	The specification teaches opposing responsiveness can also encompass OFF-ON-OFF which functions as a band-pass filter for SEAP expression (pg. 17 lines 8-10).
	However, while the specification teaches a differentiation control network allowing for simultaneous execution of three expression protocols OFF-ON-OFF, ON-OFF-ON and OFF-ON the amendment to claim 1, encompasses just OFF-ON, i.e. opposing responsiveness of the first and second receptor molecules to the same ligand. There are no claim limitations regarding multiple simultaneous execution of three expression protocols, but rather just one expression protocol, OFF-ON and in this regard, the teachings of Auslander in view of the evidence taught by Greber teaches an OFF-ON regulation (band-pass) of transcriptional control which can be measured through SEAP expression.
	Thus in view of the amended rejection of record, the rejection of claims 1-4, 6-9 and 11 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auslander et al. (2013, Trends in Biotechnology, Vol. 31(3), pgs. 155-168) in view of Broach et al. (US 2011/0177964 A1, published 7/21/2011) and further evidenced by the teachings of Greber et al. (2010, Nucleic Acids Res., Vol. 38(18), pgs. 1-13) for reasons of record in the Non-Final Office action mailed on 10/5/2021 (and repeated as amended below).
	Regarding claim 1, Auslander et al. teach an expression system comprising a first receptor molecule for a first ligand, and a second receptor molecule for a second ligand, wherein binding of the first ligand to said first receptor molecule controls expression of one or more first expression cassettes via activation of an intracellular signaling cascade; and wherein binding of the second ligand to said second receptor molecule controls expression of one or more second expression cassettes (see Abstract, Fig. 1, reproduced below, Figs. 2 and 3, pg. 156 col. 2 bridge pg. 159 and pg. 161 col. 2 last 3 lines bridge col. 2).


    PNG
    media_image1.png
    402
    1043
    media_image1.png
    Greyscale

Auslander teaches that the ligand can be vanillic acid (see Table 1 on pg. 157).
Additionally, Auslander teaches that the first and second ligands can be the same (see Figs. 1-3).

Regarding the limitation that the first and second receptor molecules have opposing responsiveness to the same ligand, Auslander teaches in Table 2 (reproduced in part below) a synthetic circuit using Band-pass to regulate transcription and using SEAP as a reporter. 

    PNG
    media_image2.png
    40
    996
    media_image2.png
    Greyscale

	This teaching of Band-pass is taught by Greber et al. who teaches an engineered gene expression circuit using a band-pass network (see Abstract). Specifically, Greber teaches that their band-pass network is using OFF and ON (i.e. opposing responsiveness to the same ligand) gene expression in response to tetracycline to measure SEAP expression (pg. 8 col. 1 parag. 2).
	Further it should be emphasized that OFF and ON gene switches are taught in Table 1 of Auslander and thus Auslander teaches a limitation of an expression system wherein the first and second receptor molecules have opposing responsiveness to the same ligand.

Auslander continues to teach that:
“bioengineers have made significant progress in the construction of gene switches that
provide the basis for the rational design of multicomponent gene circuits in mammalian cells. Bioengineers can choose from various gene switches that respond to intra- and extracellular trigger changes acting on different stages of gene expression (Table 1).” (pg. 166 col. 1 parag. 2 lines 1-7), and
	“Gene-circuit-based therapeutic approaches can be divided into two distinct groups. First, as part of autologous cell therapies, gene circuits encode computational operations that can be programmed by intracellular signals to execute specific tasks. For example, designer circuits could kill or reprogram subgroups of disease-causing cells that harbor a specified set of biomarkers. A prime example of such circuits is a biocomputing device that classifies cell type
according to multi-input integration of a set of biomarkers (Figure 3b) [7]. Second, cell implants consisting of engineered allogeneic or xenogeneic mammalian cells could be plugged into the metabolism of patients to sense and respond to specific biomarkers. First endeavors show one-input one-output control devices that perform therapeutic interventions in disease metabolic states [17,50]. In future, the computational capacity of synthetic circuits could be increased, enabling multi-input multi-output Biocomputing activities, as exemplified by the half-adder or
half-subtractor circuit (Figure 3d) [8]. Linking such circuits to disease-specific biomarkers may pave the way to the next generation of cell-based therapy based on smart cell implants.” (pg. 166 col. 1 last parag. bridge col. 2 parag. 1).
	
	Auslander does not teach:
	(i) the receptor molecule MOR9-1.

	(i) Regarding MOR9-1, Broach et al. teach a method of detecting ligands such as vanillic acid (see Abstract and pg. 11 parag. 113). Broach continues to teach that the receptor for vanillic acid can be MOR9-1 (pg. 10 parag. 112 and claims 7 and 8).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Auslander regarding an expression system for expressing the ligand vanillic acid with the teachings of Broach regarding the vanillic acid receptor MOR9-1 to arrive at the claimed invention.
	One or ordinary skill in the art would have been motivated to make such a combination since Broach teaches that MOR9-1 can serve as a receptor for the ligand vanillic acid and Auslander teaching that ligands and receptors can be paired to create functional gene switches.
	There would have been a reasonable expectation of success that the MOR9-1 of Broad could work in the expression system of Auslander since Auslander uses the ligand vanillic acid and Broad teaches a receptor for vanillic acid, MOR9-1.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that Broach does not cure the deficiencies of Auslander. Broach does not provide any hint or a reason to use a first and a second receptor molecule having opposing responsiveness to the same ligand in order to achieve an expression system that allows for different expression protocols to be simultaneously executed.
Examiner’s Response
	While Applicant’s arguments have been fully considered they are not found persuasive. While Broach does not teach a first and a second receptor molecule having opposing responsiveness to the same ligand in order to achieve an expression system that allows for different expression protocols to be simultaneously executed, as set forth above it is maintained that Auslander teaches the limitation of a first and second receptor molecule having opposing responsiveness to the same ligand. Further Broach teaches detecting ligands such as vanillic acid and  that the receptor for vanillic acid can be MOR9-1. 
	Thus the rejection of claims 1 and 7 are maintained for reasons of record and above.

Claims 1 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auslander et al. (2013, Trends in Biotechnology, Vol. 31(3), pgs. 155-168) in view of Horner et al. (2012, FEBS Letters, Vol. 586, pgs. 2084-2096) and further evidenced by the teachings of Greber et al. (2010, Nucleic Acids Res., Vol. 38(18), pgs. 1-13) for reasons of record in the Non-Final Office action mailed on 10/5/2021 (and repeated as amended below).
	Regarding claim 1, Auslander et al. teach an expression system comprising a first receptor molecule for a first ligand, and a second receptor molecule for a second ligand, wherein binding of the first ligand to said first receptor molecule controls expression of one or more first expression cassettes via activation of an intracellular signaling cascade; and wherein binding of the second ligand to said second receptor molecule controls expression of one or more second expression cassettes (see Abstract, Fig. 1, reproduced below, Figs. 2 and 3, pg. 156 col. 2 bridge pg. 159 and pg. 161 col. 2 last 3 lines bridge col. 2).

    PNG
    media_image1.png
    402
    1043
    media_image1.png
    Greyscale

Auslander teaches that the ligand can be vanillic acid (see Table 1 on pg. 157).
Additionally, Auslander teaches that the first and second ligands can be the same (see Figs. 1-3).
Regarding the limitation that the first and second receptor molecules have opposing responsiveness to the same ligand, Auslander teaches in Table 2 (reproduced in part below) a synthetic circuit using Band-pass to regulate transcription and using SEAP as a reporter. 

    PNG
    media_image2.png
    40
    996
    media_image2.png
    Greyscale

	This teaching of Band-pass is taught by Greber et al. who teaches an engineered gene expression circuit using a band-pass network (see Abstract). Specifically, Greber teaches that their band-pass network is using OFF and ON (i.e. opposing responsiveness to the same ligand) gene expression in response to tetracycline to measure SEAP expression (pg. 8 col. 1 parag. 2).
	Further it should be emphasized that OFF and ON gene switches are taught in Table 1 of Auslander and thus Auslander teaches a limitation of an expression system wherein the first and second receptor molecules have opposing responsiveness to the same ligand.

Auslander continues to teach that:
“bioengineers have made significant progress in the construction of gene switches that
provide the basis for the rational design of multicomponent gene circuits in mammalian cells. Bioengineers can choose from various gene switches that respond to intra- and extracellular trigger changes acting on different stages of gene expression (Table 1).” (pg. 166 col. 1 parag. 2 lines 1-7), and
	“Gene-circuit-based therapeutic approaches can be divided into two distinct groups. First, as part of autologous cell therapies, gene circuits encode computational operations that can be programmed by intracellular signals to execute specific tasks. For example, designer circuits could kill or reprogram subgroups of disease-causing cells that harbor a specified set of biomarkers. A prime example of such circuits is a biocomputing device that classifies cell type
according to multi-input integration of a set of biomarkers (Figure 3b) [7]. Second, cell implants consisting of engineered allogeneic or xenogeneic mammalian cells could be plugged into the metabolism of patients to sense and respond to specific biomarkers. First endeavors show one-input one-output control devices that perform therapeutic interventions in disease metabolic states [17,50]. In future, the computational capacity of synthetic circuits could be increased, enabling multi-input multi-output Biocomputing activities, as exemplified by the half-adder or
half-subtractor circuit (Figure 3d) [8]. Linking such circuits to disease-specific biomarkers may pave the way to the next generation of cell-based therapy based on smart cell implants.” (pg. 166 col. 1 last parag. bridge col. 2 parag. 1).
	
	Auslander does not teach:
	(i) a vanillic acid-dependent transactivator.

	(i) Regarding a vanillic acid-dependent transactivator, Horner et al. teach a method of using molecular switches in animal cells (see Abstract).
	Specifically, Horner teaches “For the use of inducible mammalian gene expression systems in prospective gene- and cell-based therapies, the selection of a trigger molecule with optimal pharmacokinetic properties and minimal side-effects is essential to obtain maximum specificity. Therefore, Gitzinger et al. developed a novel transcription-control device using the licensed food additive vanillic acid as trigger [36].” (pg. 2087 col. 1 parag. 2 lines 1-7, also see parag. 2 in entirety bridging to col. 2 parag. 1).
	Regarding a vanillic acid-dependent transactivator, Horner teaches that VanA1 can be a transactivator for vanillic acid (Table 3).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Auslander regarding an expression system for expressing the ligand vanillic acid with the teachings of Horner regarding the vanillic acid transactivator VanA1 to arrive at the claimed invention.
	One or ordinary skill in the art would have been motivated to make such a combination since Horner teaches that VanA1 is a transactivator for vanillic acid and that it can be used in a method of molecular switches that control gene expression.
	There would have been a reasonable expectation of success that the VanA1 of Horner could work in the expression system of Auslander since Auslander uses the ligand vanillic acid and Horner teaches a transactivator for vanillic acid, VanA1.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that Horner does not cure the deficiencies of Auslander as it does not provide any hint or suggestion to use a first and a second receptor molecule having opposing responsiveness to the same ligand in order to achieve an expression system that allows for simultaneous execution of different expression protocols. Thus, Horner does not cure the deficits of Auslander and thus cannot make the set of amended claims provided herewith obvious in combination with Auslander.
Examiner’s Response
	While Applicant’s arguments have been fully considered they are not found persuasive. While Horner does not teach a first and a second receptor molecule having opposing responsiveness to the same ligand in order to achieve an expression system that allows for different expression protocols to be simultaneously executed, as set forth above it is maintained that Auslander teaches the limitation of a first and second receptor molecule having opposing responsiveness to the same ligand. Further Horner teaches using a vanillic acid-dependent transactivator, which would be obvious to combine with the gene expression system of Auslander as set forth above. 
	Thus the rejection of claims 1 and 8 are maintained for reasons of record and above.

Claims 1 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auslander et al. (2013, Trends in Biotechnology, Vol. 31(3), pgs. 155-168) in view of Dassaye et al. (ePUB 9/24/2015, Islets, Vol. 8(1), pgs. 13-34) and further evidenced by the teachings of Greber et al. (2010, Nucleic Acids Res., Vol. 38(18), pgs. 1-13) for reasons of record in the Non-Final Office action mailed on 10/5/2021 (and repeated as amended below).
	Regarding claim 1, Auslander et al. teach an expression system comprising a first receptor molecule for a first ligand, and a second receptor molecule for a second ligand, wherein binding of the first ligand to said first receptor molecule controls expression of one or more first expression cassettes via activation of an intracellular signaling cascade; and wherein binding of the second ligand to said second receptor molecule controls expression of one or more second expression cassettes (see Abstract, Fig. 1, reproduced below, Figs. 2 and 3, pg. 156 col. 2 bridge pg. 159 and pg. 161 col. 2 last 3 lines bridge col. 2).

    PNG
    media_image1.png
    402
    1043
    media_image1.png
    Greyscale

Additionally, Auslander teaches that the first and second ligands can be the same (see Figs. 1-3).
Regarding the limitation that the first and second receptor molecules have opposing responsiveness to the same ligand, Auslander teaches in Table 2 (reproduced in part below) a synthetic circuit using Band-pass to regulate transcription and using SEAP as a reporter. 

    PNG
    media_image2.png
    40
    996
    media_image2.png
    Greyscale

	This teaching of Band-pass is taught by Greber et al. who teaches an engineered gene expression circuit using a band-pass network (see Abstract). Specifically, Greber teaches that their band-pass network is using OFF and ON (i.e. opposing responsiveness to the same ligand) gene expression in response to tetracycline to measure SEAP expression (pg. 8 col. 1 parag. 2).
	Further it should be emphasized that OFF and ON gene switches are taught in Table 1 of Auslander and thus Auslander teaches a limitation of an expression system wherein the first and second receptor molecules have opposing responsiveness to the same ligand.

Auslander continues to teach that:
“bioengineers have made significant progress in the construction of gene switches that
provide the basis for the rational design of multicomponent gene circuits in mammalian cells. Bioengineers can choose from various gene switches that respond to intra- and extracellular trigger changes acting on different stages of gene expression (Table 1).” (pg. 166 col. 1 parag. 2 lines 1-7), and
	“Gene-circuit-based therapeutic approaches can be divided into two distinct groups. First, as part of autologous cell therapies, gene circuits encode computational operations that can be programmed by intracellular signals to execute specific tasks. For example, designer circuits could kill or reprogram subgroups of disease-causing cells that harbor a specified set of biomarkers. A prime example of such circuits is a biocomputing device that classifies cell type
according to multi-input integration of a set of biomarkers (Figure 3b) [7]. Second, cell implants consisting of engineered allogeneic or xenogeneic mammalian cells could be plugged into the metabolism of patients to sense and respond to specific biomarkers. First endeavors show one-input one-output control devices that perform therapeutic interventions in disease metabolic states [17,50]. In future, the computational capacity of synthetic circuits could be increased, enabling multi-input multi-output Biocomputing activities, as exemplified by the half-adder or
half-subtractor circuit (Figure 3d) [8]. Linking such circuits to disease-specific biomarkers may pave the way to the next generation of cell-based therapy based on smart cell implants.” (pg. 166 col. 1 last parag. bridge col. 2 parag. 1).
	Auslander continues to teach that “Another approach for the design of multicomponent circuits focuses on ligand-responsive transcription-based switches that are interconnected to networks executing different network topologies. Synthetic transcription factors are attractive building blocks for constructing multicomponent circuits. Bioengineers can choose from a multitude of synthetic switches that respond to various input signals and exhibit switchability, modularity, and orthogonality.” (pg. 163 col. 1 parag. 1).
	
	Auslander does not teach:
	(i) Ngn3, Pdx1 or MafA.

	(i) Regarding Ngn3, Pdx1 or MafA, Dassaye et al. teach the role transcription factor regulation for pancreas cell development (see Abstract).
	Specifically, Dassaye teaches in Fig. 1 (reproduced below) the roles of Ngn3, Pdx1 and MafA in pancreatic cell development.

    PNG
    media_image3.png
    620
    861
    media_image3.png
    Greyscale

	A review of Table 1 teaches that Ngn3 expression commits cells to an endocrine progenitor phenotype and that Pdx1 and/or MafA commit precursor cells to a β cell phenotype and their combination (Ngn3, Pdx1, MafA) leads to insulin expression in β cells (pg. 23 col. 1 parag. 1).
	Dasaye continues to teach that:
“Currently, potential sources for generating b-cells are 1) human embryonic stem cells (hESCs),6,7 2) other endodermal tissue specifically the liver,8 3) existing β-cells by inducing proliferation and 4) reprogramming of other pancreatic exocrine and endocrine cells.9,10 Recent examples of lineage reprogramming include the conversion of acinar cells,11
α-cells12 and gut cells13 to β -cells. Although considerable research has been dedicated to seeking therapeutic alternatives, generating fully functional insulin producing β-cells, remains elusive. Thus, a greater understanding of pancreatic organogenesis, differentiation and maturation is warranted.” (pg. 13 col. 2 last two lines bridge pg. 14 col. 1 lines 1-11).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Auslander regarding an expression system for expressing the ligand vanillic acid with the teachings of Dasaye regarding the role of transcription factors Ngn3, Pdx1 and MafA in pancreatic cell development to arrive at the claimed invention.
	One or ordinary skill in the art would have been motivated to make such a combination since Auslander teaches that transcription-based switches can be used in their expression system for cell development and that bioengineers can choose from various gene switches that respond to intra- and extracellular trigger changes acting on different stages of gene expression. Since Dasaye teaches in detail the gene expression of pancreatic cell development and the transcription factors involved in this expression and development the ordinary artisan is motivated to choose factors such as Ngn3 and Pdx1 as transcription factors to be used in the expression system of Auslander. Importantly, the expression system of Auslander is generic and can be used with a wide variety of ligands, activators and transcription factors as demonstrated in Table 1. 
	There would have been a reasonable expectation of success that Ngn3 and Pdx1 or MafA could be used in the expression system of Auslander since Auslander teaches that a wide variety of factors can be used with their expression system.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that Dessaye does not cure the deficiencies of Auslander as it is unrelated to the present invention. It discloses transcription factors that play a cardinal role in pancreatic development, differentiation and function. but does not relate at all to expression systems. In Figure 1 it is shown that among many other factors Ngn3, Pdx1 and MafA relate to secondary (e12.5—16.5) and tertiary (e16.5-postnatal) pancreatic transitions. Moreover it is stated in the section “Perspectives” on page 23 (emphasis added) that:
The regulatory roles of transcription factors in pancreatic development, β-cell differentiation and function are complex. Despite the extensive progress, further investigation is warranted which include defining the precise functional relationship between transcription factors and extrinsic signals and the molecular mechanisms that drive pancreatic differentiation.
This statement plainly demonstrates that it would not have been obvious to the skilled person to select the proper transcription factors for pancreatic development, let alone to select pancreatic transcription factors for use in a complex expression system as claimed. Dessaye does not provide any hint or suggestion to use a first receptor molecule for a first ligand, and a second receptor molecule for a second ligand, wherein the first and second receptor molecules having opposing responsiveness to the same ligand in order to achieve an expression system that allows that different expression protocols are simultaneously executed.
Examiner’s Response
	While Applicant’s arguments have been fully considered they are not found persuasive. While Desaye does not teach a first and a second receptor molecule having opposing responsiveness to the same ligand in order to achieve an expression system that allows for different expression protocols to be simultaneously executed, as set forth above it is maintained that Auslander teaches the limitation of a first and second receptor molecule having opposing responsiveness to the same ligand. 
Regarding the teachings of Desaye it is maintained that it would have been obvious to combine the teachings of Desaye with Auslander. Specifically, as set forth in the rejection above, Auslander teaches that transcription-based switches can be used in their expression system for cell development and that bioengineers can choose from various gene switches that respond to intra- and extracellular trigger changes acting on different stages of gene expression. Since Dasaye teaches in detail the gene expression of pancreatic cell development and the transcription factors involved in this expression and development the ordinary artisan is motivated to choose factors such as Ngn3 and Pdx1 as transcription factors to be used in the expression system of Auslander. Importantly, the expression system of Auslander is generic and can be used with a wide variety of ligands, activators and transcription factors as demonstrated in Table 1.
Accordingly, while Desaye teaches a variety of factors involved in pancreatic cell differentiation, the flexibility of the gene expression system taught by Auslander permits using a variety of factors that are of interest to the ordinary artisan and in this regard the ordinary artisan would find Ngn3, Pdx1 or MafA obvious in view of the teachings of Auslander and Desaye
	Thus the rejection of claims 1 and 9 are maintained for reasons of record and above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632


/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632